
	
		I
		111th CONGRESS
		1st Session
		H. R. 4327
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Scott of Virginia
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, with respect to
		  the good time credit toward service of sentences of
		  imprisonment.
	
	
		1.Short titleThis Act may be cited as the
			 Prisoner Incentive Act of
			 2009.
		2.Good time
			 credit
			(a)In
			 generalSection 3624(b)(1) of
			 title 18, United States Code, is amended by striking , beyond the time
			 served, of up to 54 days at the end of each year of the prisoner’s term of
			 imprisonment, beginning at the end of the first year of the term, and
			 inserting of up to 54 days for each year of the prisoner’s sentence
			 imposed by the court,.
			(b)Restoration of
			 creditSection 3624(b)(1) is amended by striking the sentence
			 beginning Credit that has not been earned and inserting
			 The Bureau may subsequently restore any or all credit previously denied,
			 based on the prisoner’s maintaining good behavior as determined by the
			 Bureau..
			(c)ApplicabilityThe
			 amendments made by this section apply with respect to each prison sentence that
			 has not been completed before the date of the enactment of this Act, except any
			 sentence imposed before November 1, 1987.
			
